               Case 3:19-cv-05889-RJB Document 31 Filed 05/28/21 Page 1 of 7



 1

 2

 3

 4

 5                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 6
                                               AT TACOMA
 7
      STACIE LEE AND JOHN LEE, Washington
 8    residents,
                                                        NO. 3:19-cv-05889-RJB
 9                        Plaintiffs,
            vs.
10                                                      JOINT STIPULATED MOTION TO
      WEBB ROAD MAINTENANCE GROUP, a                    EXTEND CURRENT DEADLINES;
11
      Washington Limited Liability Company, and         [PROPOSED] ORDER
12    WILLIAM MACARAS,
                          Defendants.
13                                                      Noted for Consideration May 28, 2021
14

15
            Pursuant to Fed. R. Civ. P. 16(b)(4), Plaintiffs Stacie and John Lee, and Defendants
16
     Webb Road Maintenance Group and William Macaras (collectively, “Parties”), by and through
17
     their respective undersigned attorneys, hereby move on a stipulated and agreed basis to extend
18
     the case schedule deadlines in this matter. In support of the Stipulated Motion, the Parties jointly
19

20
     state as follows:

21          The Parties respectfully request that this Court extend all current deadlines 60 days in this

22 case. The Parties’ proposed modified schedule, and a brief discussion of the rationale for this

23 request, are below.

24

25
       JOINT STIPULATED MOTION TO EXTEND                    WASHINGTON CIVIL & DISABILITY ADVOCATE
26     CURRENT DEADLINES; [PROPOSED]                               4115 Roosevelt Way NE, Suite B
       ORDER - 1                                                         Seattle, WA 98105
                                                                          (206) 428-3172
               Case 3:19-cv-05889-RJB Document 31 Filed 05/28/21 Page 2 of 7



 1          By modifying a case schedule to reflect a later deadline to conduct discovery, the parties

 2 will have the opportunity to conduct more in-depth investigation and further evaluate the merits

 3 of the case.

 4
            Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure, “A schedule may be
 5
     modified only for good cause and with the judge’s consent.” Good cause emphasizes the
 6
     diligence of the party seeking to modify the pretrial scheduling order. Johnson v. Mammoth
 7
     Recreations, Inc. 975 F.2d 604, 607-608 (9th Cir. 1992). Parties must “diligently attempt to
 8
     adhere to that schedule throughout the subsequent course of the litigation.” Jackson v. Laureate,
 9
     Inc., 186 F.R.D. 605, 607 (E.D. Cal. 1999); see Marcum v. Zimmer, 163 F.R.D. 250, 254
10

11 (S.D.W. Va. 1995).

12          District courts have “broad discretion to manage discovery and to control the course of

13 litigation under Federal Rule of Civil Procedure 16.” Hunt v. Cnty of Orange, 672 F.3d 6060,

14 616 (9th Cir. 2012). Modifications are allowed to prevent manifest injustice. Id.

15          There is good cause to extend the discovery deadlines. The Parties agree that an
16
     extension will not prejudice either party.
17
            Further, the Parties are in mutual agreement that settling this case is in the best interests
18
     of all parties. To that end, Counsel for Plaintiffs and Defendants have, over the past month, sent
19
     several settlements offers and counteroffers to one another.
20
            The Parties are hopeful that they will be able to resolve all remaining issues in the
21
     coming weeks and will work diligently to do so. Extending all current deadlines in this case will
22

23 allow the Parties to focus their efforts on finalizing a settlement in this matter, and thus, the

24 Parties believe that there is good cause to approve their request.

25
       JOINT STIPULATED MOTION TO EXTEND                    WASHINGTON CIVIL & DISABILITY ADVOCATE
26     CURRENT DEADLINES; [PROPOSED]                               4115 Roosevelt Way NE, Suite B
       ORDER - 2                                                         Seattle, WA 98105
                                                                          (206) 428-3172
              Case 3:19-cv-05889-RJB Document 31 Filed 05/28/21 Page 3 of 7



 1          Should the Parties be unable to reach full agreement on the terms of a settlement by July

 2 26, 2021 they will submit a brief joint case management statement to the Court on that date

 3 regarding their proposed path forward.

 4
            In consideration of the above, The Parties respectfully request that the Court modify all
 5
     still-pending deadlines in this case (last modified in this Court’s December 7th, 2020 Order, ECF
 6
     No. 27), as follows:
 7
                   Event                      Original Deadline                 New Deadline
 8   All motions related to discovery                    June 16, 2021              August 16, 2021
     must be filed by
 9
     Deadline to Complete Discovery                        July 6, 2021             September 7, 2021
10   Dispositive Motion Deadline                        August 4, 2021                October 4, 2021
     All motions in limine must be                      October 8, 2021             December 7, 2021
11   filed by
     Agreed Pretrial Order due                        October 15, 2021             December 14, 2021
12   Pretrial Conference                 October 22, 2021 at 10:00 AM              December 21, 2021
                                                                                        at 10:00 AM
13
   Trial briefs, proposed jury                         October 22, 2021            December 21, 2021
14 instructions,
   proposed voir dire, agreed neutral
15 statement
   of the case, deposition
16 designations,
   and trial exhibits due
17

18 Respectfully submitted this 28th day of May, 2021 by:

19
        s/ Conrad Reynoldson                         s/ Marielle Maxwell
20      Conrad Reynoldson                            Marielle Maxwell
        WSBA# 48187                                  WSBA#
21      conrad@wacda.com                             marielle@wacda.com
        (206) 876-8515                               (206) 876-8515
22
        WASHINGTON CIVIL & DISABILITY ADVOCATE
23      4115 ROOSEVELT WAY NE, SUITE B, SEATTLE, WA 98105
24      Attorneys for Plaintiffs
25
       JOINT STIPULATED MOTION TO EXTEND                  WASHINGTON CIVIL & DISABILITY ADVOCATE
26     CURRENT DEADLINES; [PROPOSED]                             4115 Roosevelt Way NE, Suite B
       ORDER - 3                                                       Seattle, WA 98105
                                                                        (206) 428-3172
           Case 3:19-cv-05889-RJB Document 31 Filed 05/28/21 Page 4 of 7



1
      /s/ Dianne K. Conway                /s/ Shelly M. Andrew
2     Dianne K. Conway                   Shelly M. Andrew
      WSBA# 28542                        WSBA# 41195
3     dconway@gth-law.com                sandrew@gth-law.com
      (253) 620-6523                     (253) 620-6433
4

5     GORDON THOMAS HONEYWELL LLP
      1201 PACIFIC AVE, SUITE 2100 TACOMA, WA 98402
6
      Attorneys for Defendants
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     JOINT STIPULATED MOTION TO EXTEND       WASHINGTON CIVIL & DISABILITY ADVOCATE
26   CURRENT DEADLINES; [PROPOSED]                  4115 Roosevelt Way NE, Suite B
     ORDER - 4                                            Seattle, WA 98105
                                                           (206) 428-3172
              Case 3:19-cv-05889-RJB Document 31 Filed 05/28/21 Page 5 of 7



 1

 2

 3

 4

 5                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 6
                                             AT TACOMA
 7

 8    STACIE LEE AND JOHN LEE, Washington
      residents,
 9                                                   NO. 3:19-cv-05889-RJB
                         Plaintiffs,
10
            vs.
11                                                   [PROPOSED] ORDER GRANTING
      WEBB ROAD MAINTENANCE GROUP, a                 JOINT MOTION TO EXTEND
12    Washington Limited Liability Company, and      CURRENT DEADLINES
      WILLIAM MACARAS,
13
                         Defendant.
14

15

16 THIS MATTER came before this Court upon Plaintiffs’ Motion to Extend Case Deadlines.

17
     Having reviewed the motion, being fully advised on the matter, and for good cause show, IT IS
18

19 HEREBY ORDERED that the Motion to Extend Case Deadlines is GRANTED. The initial case

20
     schedule is amended as follows:
21

22

23

24

25
       JOINT STIPULATED MOTION TO EXTEND                 WASHINGTON CIVIL & DISABILITY ADVOCATE
26     CURRENT DEADLINES; [PROPOSED]                            4115 Roosevelt Way NE, Suite B
       ORDER - 5                                                      Seattle, WA 98105
                                                                       (206) 428-3172
              Case 3:19-cv-05889-RJB Document 31 Filed 05/28/21 Page 6 of 7



 1                 Event                    Original Deadline                  New Deadline
     All motions related to discovery                  June 16, 2021               August 16, 2021
 2   must be filed by
     Deadline to Complete Discovery                      July 6, 2021            September 7, 2021
 3
     Dispositive Motion Deadline                      August 4, 2021               October 4, 2021
 4   All motions in limine must be                    October 8, 2021            December 7, 2021
     filed by
 5   Agreed Pretrial Order due                       October 15, 2021            December 14, 2021
     Pretrial Conference                October 22, 2021 at 10:00 AM             December 21, 2021
 6                                                                                    at 10:00 AM
   Trial briefs, proposed jury                      October 22, 2021             December 21, 2021
 7
   instructions,
 8 proposed voir dire, agreed neutral
   statement
 9 of the case, deposition
   designations,
10 and trial exhibits due

11
     Dated this ____ day of ______, 2021.
12

13

14                                              ______________________________________

15
                                                The Honorable Robert J. Bryan
                                                United States District Judge
16

17

18

19

20

21

22

23

24

25
       JOINT STIPULATED MOTION TO EXTEND                WASHINGTON CIVIL & DISABILITY ADVOCATE
26     CURRENT DEADLINES; [PROPOSED]                           4115 Roosevelt Way NE, Suite B
       ORDER - 6                                                     Seattle, WA 98105
                                                                      (206) 428-3172
               Case 3:19-cv-05889-RJB Document 31 Filed 05/28/21 Page 7 of 7



 1                                     CERTIFICATE OF SERVICE

 2 I, Marielle Maxwell, hereby certify under penalty of perjury under the laws of the

 3 State of Washington, that on the day set forth below, I electronically filed the foregoing with the

 4
     Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 5
     attorneys of record for the defendant.
 6

 7

 8 Signed at Seattle, Washington this 28th day of May, 2021.

 9

10
   s/Marielle Maxwell
11 Marielle Maxwell

12 WASHINGTON CIVIL & DISABILITY ADVOCATE
     4115 Roosevelt Way NE, Suite B
13 Seattle, WA 98105
     (206) 428-3172
14 marielle@wacda.com

15

16

17

18

19

20

21

22

23

24

25
       JOINT STIPULATED MOTION TO EXTEND                    WASHINGTON CIVIL & DISABILITY ADVOCATE
26     CURRENT DEADLINES; [PROPOSED]                               4115 Roosevelt Way NE, Suite B
       ORDER - 7                                                         Seattle, WA 98105
                                                                          (206) 428-3172
